Case 2:20-cv-04482-JPR Document 20 Filed 02/26/21 Page 1 of 1 Page ID #:1134




                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES--GENERAL


Case No. CV 20-4482-JPR                           Date: February 26, 2021
Title: Pavel Raskin v. Andrew M. Saul
============================================================
DOCKET ENTRY: Order to Show Cause re Plaintiff’s Failure to Prosecute
===========================================================
PRESENT:
                    HON. JEAN P. ROSENBLUTH, U.S. MAGISTRATE JUDGE
                            Bea Martinez                              n/a
                            Deputy Clerk                        Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                      ATTORNEYS PRESENT FOR DEFENDANT:
      None present                                                  None present

PROCEEDINGS: (IN CHAMBERS):

       Under the terms of the Court’s May 29, 2020 case-management order, Plaintiff
was obligated to provide his portion of the joint stipulation to Defendant by no later than
January 14, 2021. On February 18, 2021, Defendant filed notice that he had not done
so, nor has he filed any response to Defendant’s filing. Further, Defendant indicates that
Plaintiff never engaged in the mandatory settlement discussions.

       Accordingly, no later than March 12, 2021, Plaintiff’s counsel is ORDERED TO
SHOW CAUSE why this case should not be dismissed for failure to prosecute and to
follow Court orders. If within that time frame Plaintiff submits his portion of the joint
stipulation to Defendant and files notice of having done so — first having engaged in the
mandatory settlement discussions — or Plaintiff or the parties together file a request for
an extension of time, this OSC will automatically be discharged.

       Plaintiff’s failure to timely respond to this OSC will likely result in dismissal
of this action.




MINUTES FORM 11                                            Initials of Deputy Clerk:bm
CIVIL-GEN
